                IN THE UNITED STATES DISTRICT COURT FOR THE
                        MIDDLE DISTRICT OF TENNESSEE
                             NASHVILLE DIVISION


 JAMES G. AKERS,                                  )
                                                  )
        Plaintiff,                                )
                                                  )        No. 3:21-cv-00693
 v.                                               )        JUDGE RICHARDSON
                                                  )
 GREGORY FUNDING et al.,                          )
                                                  )
        Defendants.                               )



                                            ORDER
       Pending before the Court is Plaintiff’s “Motion for Emergency Temporary Restraining

Order” (Doc. No. 2, “Motion”). For the reasons discussed below, the Motion will be denied as to

Plaintiff’s request for a Temporary Restraining Order (“TRO”).

                                        BACKGROUND
       As he describes himself, Plaintiff is a 71-year-old man, living in Nashville with his wife

(Doc. No. 3 at 5). In the memorandum in support of the present Motion, Plaintiff alleges that

Defendants are each somehow involved with the “Substitute Trustee’s Sale” of Plaintiff’s property

located at 543 Richmar Drive, Nashville, TN 37211 (Id. at 2). The sale is scheduled for September

8, 2021 at 10:00am (Id. at 3). Plaintiff requests the Court issue a TRO to stop Defendants from

continuing forward with the sale.

                                           ANALYSIS
       Plaintiff, who is proceeding pro se, initiated this action today, filing a complaint together

with the Motion and his brief in support thereof. As an initial matter, the Court must determine




      Case 3:21-cv-00693 Document 8 Filed 09/03/21 Page 1 of 4 PageID #: 185
whether it has subject matter jurisdiction over this action. 1 “Federal courts are courts of limited

jurisdiction. They possess only that power authorized by Constitution and statute . . . It is to be

presumed that a cause lies outside this limited jurisdiction, and the burden of establishing the

contrary rests upon the party asserting jurisdiction.” Kokkonen v. Guardian Life Ins. Co., 511 U.S.

375, 377 (1994); see also Bender v. Williamsport Area Sch. Dist., 475 U.S. 534, 541 (1986)

(“Federal courts are not courts of general jurisdiction; they have only the power that is authorized

by Article III of the Constitution and the statutes enacted by Congress pursuant thereto.”).

       The basic statutory grants of federal-court subject-matter jurisdiction are contained in 28
       U.S.C. §§ 1331 and 1332. Section 1331 provides for “[f]ederal-question” jurisdiction,
       § 1332 for “[d]iversity of citizenship” jurisdiction. A plaintiff properly invokes § 1331
       jurisdiction when she pleads a colorable claim “arising under” the Constitution or laws of
       the United States. She invokes § 1332 jurisdiction when she presents a claim between
       parties of diverse citizenship that exceeds the required jurisdictional amount, currently
       $75,000. See § 1332(a) . . . [C]ourts, including this Court, have an independent obligation
       to determine whether subject-matter jurisdiction exists, even in the absence of a challenge
       from any party.
Arbaugh v. Y&H Corp., 546 U.S. 500, 513-14 (2006). It is important to note, given that this case

is not a class action, that “[u]nder § 1332(a)(1), the traditional grant of diversity jurisdiction, all

plaintiffs must be citizens of States different from all defendants.” Roberts v. Mars Petcare US,

Inc., 874 F.3d 953, 955 (6th Cir. 2017).

       More specifically regarding diversity jurisdiction, under 28 U.S.C. § 1332(a)(1), the Court

has “original jurisdiction of all civil actions where the matter in controversy exceeds the sum or

value of $75,000, exclusive of interest and costs” between citizens of different states. 28 U.S.C. §

1332(a)(1). “The party invoking federal court jurisdiction . . . has the burden of demonstrating by


1
  Federal courts have a duty to review each case for subject-matter jurisdiction and can raise the
issue sua sponte. See Answers in Genesis of Kentucky, Inc. v. Creation Ministries Intern., Ltd., 556
F.3d 459, 465 (6th Cir. 2009). See also In re Lee, 880 F.3d 242, 243 (6th Cir. 2018) (“[W]e can—
and must—determine whether we have subject-matter jurisdiction over a case before proceeding
at all.”); Welch v. Coffman, 8 F. App’x 435, 436 (6th Cir. 2001) (finding that a district court
properly raised the question of subject matter jurisdiction sua sponte in deciding to dismiss a case).


     Case 3:21-cv-00693 Document 8 Filed 09/03/21 Page 2 of 4 PageID #: 186
competent proof that the complete-diversity and amount-in-controversy requirements are met.”

Cleveland Hous. Renewal Project v. Deutsche Bank Trust Co., 621 F.3d 554, 559 (6th Cir. 2010)

(citing Hertz Corp. v. Friend, 559 U.S. 77 (2010)). Diversity of citizenship means that the action

is between “citizens of different States.” 28 U.S.C. § 1332(a). And, as noted above, a federal court

has jurisdiction under § 1332 only if there is “complete diversity between all plaintiffs and all

defendants.” Lincoln Prop. Co. v. Roche, 546 U.S. 81, 89 (2005) (citations omitted).

         Plaintiff alleges that that this Court has subject-matter jurisdiction pursuant to 28 U.S.C.

§ 2201 and Fed. R. Civ. P. 65(b). Unfortunately for him, neither 28 U.S.C. § 2201 nor Fed. R. Civ.

P. 65(b) provide a basis for a federal court to exercise subject-matter jurisdiction over an action.

U.S.C. § 2201 is part of the Declaratory Judgment Act, but the Act “does not provide an

independent basis of jurisdiction, thus, a court can only hear a declaratory judgment action when

it is founded upon an independent ground of jurisdiction.” U.S. Specialty Ins. Co. v. Payne, 387 F.

Supp. 3d 853, 859 (E.D. Tenn. 2017) (citing Skelly Oil Co. v. Phillips Petroleum Co., 339 U.S.

667, 671 (1950)). And Fed. R. Civ. P. 65(b) merely outlines the requirements for a Court to grant

a TRO.

         Moreover, the Court does not independently discern a basis for subject-matter jurisdiction.

Plaintiff asserts no claim under federal law or the United States Constitution. And Plaintiff has

done nothing to show that there are no defendants who are citizens of Tennessee as he is.

Therefore, although the Court does not dispute that Plaintiff has alleged an amount in controversy

in excess of $75,000, the Court concludes that Plaintiff has not met his burden of showing complete

diversity of citizenship.




     Case 3:21-cv-00693 Document 8 Filed 09/03/21 Page 3 of 4 PageID #: 187
       After reviewing the Motion and the Plaintiff’s complaint sua sponte, the Court finds that

the Plaintiff has not properly established a basis for the Court to exercise subject-matter

jurisdiction over this action. Therefore, it cannot grant the relief he requests via the Motion. 2

                                          CONCLUSION

       For these reasons, the Court concludes that Plaintiff has failed to establish that this Court

has subject-matter jurisdiction over the claims in this case. Accordingly, Plaintiff’s Motion

is DENIED for lack of showing of jurisdiction. 3 Plaintiff may refile his motion if he is able to

explain why this Court has diversity jurisdiction given the citizenship of the defendants who are

currently named on his current claims in this suit.

       IT IS SO ORDERED.


                                               ____________________________________
                                               ELI RICHARDSON
                                               UNITED STATES DISTRICT JUDGE




2
  Obviously, a lack of subject-matter jurisdiction would be fatal to the entire action, and not just
the Motion. But technically, the Court is issuing an order only as to the Motion, and not as to the
action as a whole, which potentially could be addressed via a subsequent order. This bifurcation
by the Court is necessitated in part by the Court’s sincere desire to get out an order just as the
Court closes down for a long holiday weekend; the Court is very sensitive to the prospect of
members of our community losing their homes, and thus it has endeavored to ensure that an order
is issued to end as soon as possible any false hope Plaintiff may unfortunately have held that the
Motion is an avenue for him to keep his home. The way our laws and Constitution work, it simply
is not at the present time; if he is entitled to relief, based on the current record it would have to be
granted by a state, not federal, court.
3
  The Court wishes to emphasize that it is not speaking to the merits of the present action, because
it has no jurisdiction to do so. The Court’s sole purpose here is to note, and advise Plaintiff as
quickly as possible given his reported circumstances, that on the current record in this case it
cannot grant the Motion, because it lacks judicial power to grant him any relief. The Court believes
that the prohibition against a federal court acting absent subject-matter jurisdiction does not
prevent it from acting to the very limited extent of saying that it cannot and will not take any
substantive action (like granting a TRO), due to lack of jurisdiction.


     Case 3:21-cv-00693 Document 8 Filed 09/03/21 Page 4 of 4 PageID #: 188
